                 Case 19-10432-CSS              Doc 11       Filed 03/05/19         Page 1 of 36



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

DIESEL USA, Inc.,1                                           Case No. 19-10432 ( )

                  Debtor.


           DEBTOR’S MOTION FOR ENTRY OF AN ORDER (I) SCHEDULING
         COMBINED HEARING ON ADEQUACY OF DISCLOSURE STATEMENT
        AND CONFIRMATION OF PLAN; (II) FIXING DEADLINE TO OBJECT TO
         DISCLOSURE STATEMENT AND PLAN; (III) WAIVING SOLICITATION
     OF THE PLAN AND APPROVING MANNER OF NOTICE OF COMMENCEMENT,
    COMBINED HEARING, AND OBJECTION DEADLINE; (IV) APPROVING NOTICE
     AND OBJECTION PROCEDURES FOR THE ASSUMPTION OR REJECTION OF
    EXECUTORY CONTRACTS AND UNEXPIRED LEASES; (V) CONDITIONALLY (A)
    DIRECTING THE UNITED STATES TRUSTEE NOT TO CONVENE SECTION 341(a)
       MEETING OF CREDITORS AND (B) WAIVING REQUIREMENT OF FILING
       STATEMENT OF FINANCIAL AFFAIRS AND SCHEDULES OF ASSETS AND
               LIABILITIES; AND (VI) GRANTING RELATED RELIEF

         Diesel USA, Inc., as debtor and debtor-in-possession (the “Debtor”), files this motion

(the “Motion”) seeking entry of an order, substantially in the form attached hereto as Exhibit A

(the “Proposed Order”):

               (a)       scheduling a combined hearing (the “Combined Hearing”) on (a) the
                         adequacy of the Disclosure Statement for Chapter 11 Plan of
                         Reorganization of Diesel USA, INC. (as may be amended, supplemented or
                         otherwise modified from time to time, the “Disclosure Statement”), and (b)
                         confirmation of the Chapter 11 Plan of Reorganization of Diesel USA Inc.
                         (as may be amended, supplemented or otherwise modified from time to
                         time, the “Plan”);2

               (b)       establishing the deadline (the “Objection Deadline”) to object to the
                         adequacy of the Disclosure Statement and confirmation of the Plan;


1
  The last four digits of the Debtor’s federal tax identification number are 4308. The Debtor’s principal offices are
located at 220 West 19th Street, New York, New York 10011.
2
  Copies of the Disclosure Statement and Plan have been filed contemporaneously with this Motion. Capitalized
terms used but not otherwise herein defined shall have the meanings ascribed to such terms in the Plan or, if not
defined in the Plan, in the Disclosure Statement.
              Case 19-10432-CSS          Doc 11       Filed 03/05/19    Page 2 of 36



             (c)     waiving the need for solicitation of the Plan and approving the manner of
                     the notice (the “Notice Procedures”) of the commencement of the Debtor’s
                     chapter 11 case, the Combined Hearing, and the Objection Deadline (the
                     “Combined Notice”);

             (d)     approving the notice and objection procedures for the assumption and
                     rejection of executory contracts and unexpired leases (the “Executory
                     Contract Procedures”);

             (e)     conditionally (i) directing the Office of the United States Trustee for the
                     District of Delaware (the “U.S. Trustee”) not to convene a meeting of
                     creditors (the “Creditors’ Meeting”) under section 341(a) of title 11 of the
                     United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), and
                     (ii) excusing the requirement that the Debtor file a statement of financial
                     affairs (the “SOFA”) and schedules of assets and liabilities (“Schedules”);
                     and

             (f)     granting related relief.

The Debtor respectfully states as follows in support of the Motion:

                                         BACKGROUND

       1.      On the date hereof (the “Petition Date”), the Debtor commenced with this Court a

voluntary case under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

The Debtor is authorized to operate its businesses and manage its properties as debtor-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner,

or statutory creditors’ committee has been appointed in this chapter 11 case.

       2.      The factual background regarding the Debtor, including its business operations,

capital and debt structure, and the events leading to the filing of this chapter 11 case, is set forth

in more detail in the Declaration of Mark G. Samson in Support of the Debtor’s Chapter 11

Petition and First Day Pleadings (the “First Day Declaration”) filed contemporaneously

herewith.

       3.      On the Petition Date, the Debtor filed the Disclosure Statement and Plan.




                                                  2
                Case 19-10432-CSS       Doc 11       Filed 03/05/19   Page 3 of 36



                                JURISDICTION AND VENUE

       4.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory bases for the relief requested

herein are sections 105, 341, 1125, 1126, and 1128(a) of the Bankruptcy Code, Rules 1007(c),

2002, 2003, 3016, 3017, 3018, 3020(b)(1), and 9006(c)(1) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rules 1007-1, 3017-1, and 9006-1 of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”).

                                          THE PLAN

       5.       The Debtor commenced the chapter 11 case to implement the Plan. The Plan

contemplates, among other things, the following material terms:

            •   All ordinary course trade creditors of the Debtor will be Unimpaired and have
                their Allowed General Unsecured Claims either Reinstated or paid in full in cash
                with interest. In addition, Interests in the Debtor will be Reinstated to preserve
                the Debtor’s existing corporate structure.

            •   Certain executory contracts and unexpired leases will be rejected through the Plan
                pursuant to section 365 of the Bankruptcy Code. The counterparties for the
                rejected executory contracts and unexpired leases will also be unimpaired as their
                Allowed Rejection Damages Claims will be paid in full in cash in accordance
                with the relevant provisions of the Bankruptcy Code plus interest.

            •   Except to the extent specifically rejected or modified through this Chapter 11
                Case or the Plan, all executory contracts and unexpired leases will be assumed
                and all employee benefits, customer concessions, insurance policies, privacy
                policies, and other ongoing obligations of the Debtor will be honored after the
                Effective Date.

            •   The Debtor will fund distributions under the Plan with currently available cash on
                hand as of the Plan’s Effective Date.

            •   On the Effective Date, the Debtor will obtain the Parent Commitment providing
                for, among other things, funding from the Parent that will be used to fund the



                                                 3
                  Case 19-10432-CSS              Doc 11        Filed 03/05/19        Page 4 of 36



                    Reorganization Business Plan and the Parent’s consent to the Debtor’s assumption
                    of the License Agreement.

Class                 Proposed Treatment                                                                   Estimated
                                                                                                           Recovery
Class 1 – Other       Except to the extent that a Holder of an Allowed Other Priority Claim agrees to
                                                                                                           100%
Priority Claims       less favorable treatment, in exchange for full and final satisfaction, settlement,
                      release, and discharge of each Allowed Other Priority Claim, each Holder of
(unimpaired;          such Allowed Other Priority Claim shall receive the following at the option of
deemed to accept      the Debtor:
the Plan)
                      A. Payment in full in Cash in the ordinary course of business;
                      B. Reinstatement of such Allowed Other Priority claim; or
                      C. Such other treatment rendering such Allowed Other Priority Claim
                         Unimpaired.

Class 2 – Secured     Except to the extent that a Holder of an Allowed Secured Claim agrees to less
                                                                                                           100%
Claims                favorable treatment, each holder of an Allowed Secured Claim shall receive, in
                      exchange for full and final satisfaction, settlement, release, and discharge of
(unimpaired;          such Claim, the following, at the option of the Debtor:
deemed to accept
                      A. Payment in full in Cash in the ordinary course of business;
the Plan)
                      B. Reinstatement of such Allowed Secured claim; or
                      C. Such other treatment rendering such Allowed Secured Claim Unimpaired.

Class 3 – General
                      Except to the extent that a Holder of an Allowed General Unsecured Claim             100%
Unsecured Claims
                      agrees to less favorable treatment, each Holder of an Allowed General
                      Unsecured Claim shall, in exchange for full and final satisfaction, settlement,
(unimpaired;
                      release, and discharge of such Claim, receive at the sole option of the Debtor
deemed to accept
                      either:
the Plan)
                      A. Reinstatement as of the Effective Date and satisfaction in full in the
                         ordinary course of the Debtor’s or Reorganized Debtor’s business
                         operations in accordance with the terms and conditions of the particular
                         transaction giving rise to such Allowed General Unsecured Claim;
                      B. Payment in Cash in the full amount of its Allowed General Unsecured
                         Claim plus post-petition interest on such Allowed General Unsecured
                         Claim provided by contract or, if no contract exists, at the statutory rate
                         provided by 29 U.S.C. § 1961, from the Effective Date to the date of
                         payment, which payment shall occur on the later of (i) the Effective Date
                         and (ii) the date due in the ordinary course of business in accordance with
                         the terms and conditions of the particular transaction giving rise to such
                         Allowed General Unsecured Claim; or
                      C. Such other treatment as would render such Claim otherwise Unimpaired
                         pursuant to section 1124 of the Bankruptcy Code.

Class 4 –
                      Except to the extent that a Holder of an Allowed Rejection Damages Claim             100%
Rejection
                      agrees to less favorable treatment, each Holder of an Allowed Rejection
Damages Claims
                      Damages Claim shall, in exchange for full and final satisfaction, settlement,
                      release, and discharge of such Claim, receive payment in Cash in the full
(unimpaired;


                                                           4
                 Case 19-10432-CSS                 Doc 11        Filed 03/05/19         Page 5 of 36



Class                 Proposed Treatment                                                                     Estimated
                                                                                                             Recovery
deemed to accept      amount of its Allowed Rejection Damages Claim plus post-petition interest on
the Plan)             such Allowed Rejection Damages Claim provided by contract or, if not
                      specified by the contract, at the statutory rate provided by 29 U.S.C. § 1961,
                      from the Effective Date to the date of payment, which payment shall occur on
                      the later of (i) the Effective Date and (ii) thirty (30) days after entry of a Final
                      Order rendering such Claim an Allowed Rejection Damages Claim.

Class 5 – Interests   All holders of Interests shall retain their Interests.                                 100%

(unimpaired;
deemed to accept
the Plan)

         6.       Because no Classes under the Plan are impaired, and therefore all Classes are

presumed to accept the Plan, the Debtor respectfully submits there is no need to solicit the Plan

and that the relief sought herein is necessary and appropriate.

                                              RELIEF REQUESTED

         7.       By this Motion, pursuant to sections 105, 341, 1125, 1126, and 1128(a) of the

Bankruptcy Code, Bankruptcy Rules 1007, 2002, 2003, 3016, 3017, 3018, 3020(b)(1), and

9006(c)(1), and Local Rules 1007-1, 3017-1, 3017-2, and 9006-1, the Debtor seeks entry of the

Proposed Order: (a) scheduling the Combined Hearing on (i) the adequacy of the Disclosure

Statement and (ii) confirmation of the Plan; (b) establishing the Objection Deadline for the

adequacy of the Disclosure Statement and confirmation of the Plan; (c) waiving any requirement

to solicit the Plan and, instead, approving the Notice Procedures, including manner of the notice

of the commencement of the chapter 11 case, the Combined Hearing, and the Combined Notice;

(d) approving the Executory Contract Procedures; (e) conditionally (i) directing the U.S. Trustee

not to convene the Creditors’ Meeting and (ii) excusing the requirement that the Debtor file a

SOFA and Schedules; (f) scheduling an omnibus hearing on the same day as the Combined

Hearing (the “Second Day Hearing”); and (g) granting related relief.




                                                             5
              Case 19-10432-CSS          Doc 11         Filed 03/05/19    Page 6 of 36



       8.      The following table highlights the proposed key dates and deadlines relevant to

the Notice Procedures and sets forth the Debtor’s proposed dates for the mailing of the

Combined Notice, the Objection Deadline, and the Combined Hearing (collectively, the

“Proposed Confirmation Schedule”):

                        Event                                       Proposed Date/Deadline
 Petition Date                                           March 5, 2019
 Plan Supplement Filing Deadline                         March 28, 2019
 Plan/Disclosure Statement Objection Deadline            April 4, 2019, at 4:00 p.m.
                                                         (Prevailing Eastern Time)
 Assumption or Rejection Objection Deadline              April 4, 2019, at 4:00 p.m.
                                                         (Prevailing Eastern Time)
 Plan/Disclosure Statement Reply Deadline
 (including, to the extent applicable, replies to
 any Executory Contract Procedures objections)
                                                          April 9, 2019 at 4:00 p.m. (Prevailing Eastern
 Deadline to file proposed confirmation order
                                                                              Time)

 Deadline to file brief in support of
 confirmation
 Second Day Hearing and                                  April 11, 2019
 Combined Hearing                                        (Prevailing Eastern Time)


                                        BASIS FOR RELIEF

I.     Scheduling a Combined Hearing

       9.      The Debtor seeks a Combined Hearing to consider approval of the Disclosure

Statement and the Plan to be held, subject to the Court’s schedule, on April 11, 2019. The

Debtor further requests that the Proposed Order provide that the Combined Hearing may be

adjourned from time to time without further notice other than an announcement of the adjourned

date or dates in open court or at the Combined Hearing and that notice of such adjourned date(s)

will be available on the electronic case filing docket. The Debtor also seeks to have the Second




                                                    6
              Case 19-10432-CSS          Doc 11       Filed 03/05/19   Page 7 of 36



Day Hearing held on the same date and time as the Combined Hearing, provided that the

Combined Hearing may be independently adjourned.

       10.     Bankruptcy Rules 2002(b) and 3017(a) require that twenty-eight (28) days’ notice

be given by mail to all creditors and equity interest holders of the time fixed for filing objections

to approval of a disclosure statement or confirmation of a plan of reorganization, subject to the

Court’s discretion to shorten such period under Bankruptcy Rule 9006(c)(1). Section 1128(a) of

the Bankruptcy Code provides, “[a]fter notice, the court shall hold a hearing on confirmation of a

plan.” In addition, Bankruptcy Rule 3017(c) provides, “[o]n or before approval of the disclosure

statement, the court shall fix a time within which the holders of claims and interests may accept

or reject the plan and may fix a date for the hearing on confirmation.” Section 105(d)(2)(B)(vi)

of the Bankruptcy Code provides that the Court may combine the hearing on approval of a

disclosure statement with the hearing on confirmation of the related plan. 11 U.S.C. §

105(d)(2)(B)(vi).

       11.     The most difficult task required to confirm a plan of reorganization—the

solicitation of votes— is not necessary in this chapter 11 case, as all classes of creditors are

unimpaired. Accordingly, a Combined Hearing in this chapter 11 case which satisfies the notice

provisions set forth in the Bankruptcy Code promotes judicial economy and will allow the Debtor

to expeditiously effectuate its restructuring and preserve value. The adverse effects of the

chapter 11 filing upon the Debtor’s business and going-concern value will be minimized, and the

benefit to creditors and other stakeholders maximized, through an expedited confirmation

process which will allow the Debtor to exit bankruptcy as quickly as possible. Likewise, an

expeditious restructuring will serve to minimize administrative expenses on the Debtor’s Estate.

In addition to the reasons set forth above, it is appropriate to enter the Proposed Order at this




                                                  7
               Case 19-10432-CSS         Doc 11        Filed 03/05/19   Page 8 of 36



time so that parties-in-interest may be informed as promptly as possible of the anticipated

schedule of events for confirmation of the Plan.

         12.   The proposed schedule affords creditors and all other parties-in-interest ample

notice of the chapter 11 case and the Combined Hearing. Specifically, the proposed schedule

affords at least twenty-eight (28) days’ notice of the Objection Deadline and thirty-five (35) days’

notice of the Combined Hearing. As a result, parties, who are all unimpaired under the Plan, will

have sufficient time to evaluate their rights in respect of the Plan prior to the proposed Combined

Hearing thereon and, therefore, no party in interest will be prejudiced by the requested relief.

         13.   This Court and courts in other Districts have found the notice requirements of

Bankruptcy Rules 2002(b) and 3017(a) satisfied under similar circumstances. See, e.g., In re

Arsenal Energy Holdings LLC, Case No. 19-10226) (BLS) (Bankr. D. Del. Feb. 6, 2019); In re

Samsonite Company Stores, LLC, Case No. 01-13102 (PJW) (Bankr. D. Del. Sept. 2, 2009); In

re Fullbeauty Brands Holdings Corp., Case No. 19-22185 (RDD) (Bankr. S.D.N.Y. Feb. 4,

2019); In re Global A&T Electronics Ltd., Case No. 17-23931 (RDD) (Bankr. S.D.N.Y. Dec. 22,

2017).

         14.   Therefore, the Debtor respectfully requests entry of the Proposed Order, pursuant

to section 105(d)(2)(B)(vi) of the Bankruptcy Code, setting April 11, 2019, as the date for the

Combined Hearing and the Second Day Hearing.




                                                   8
                 Case 19-10432-CSS              Doc 11        Filed 03/05/19        Page 9 of 36



II.      Approval of the Disclosure Statement3

         15.      At the Combined Hearing, the Debtor will seek approval of the Disclosure

Statement. Under section 1125(a) of the Bankruptcy Code, a plan proponent must provide

holders of impaired claims and interests with “adequate information” regarding a debtor’s

proposed plan of reorganization, which is defined as:

                           information of a kind, and in sufficient detail, as far as is
                           reasonably practicable in light of the nature and history of
                           the debtor and the condition of the debtor’s books and
                           records, including a discussion of the potential material
                           Federal tax consequences of the plan to the debtor, any
                           successor to the debtor, and a hypothetical investor typical
                           of the holders of claims or interests in the case, that would
                           enable such hypothetical investor of the relevant class to
                           make an informed judgment about the plan.

11 U.S.C. § 1125(a)(1).

         16.      Whether a disclosure statement contains adequate information is intended by

Congress to be a flexible, fact-specific inquiry left within the discretion of the bankruptcy court:

                           Precisely what constitutes adequate information in any
                           particular instance will develop on a case-by-case basis.
                           Courts will take a practical approach as to what is
                           necessary under the circumstances of each case, such as
                           the cost of preparation of the statements, the need for
                           relative speed in solicitation and confirmation, and, of
                           course, the need for investor protection. There will be a
                           balancing of interests in each case. In reorganization
                           cases, there is frequently great uncertainty. Therefore the
                           need for flexibility is greatest.


3
  The Debtor notes that the Plan provides that all Classes of Claims and Interests are Unimpaired and reserves all
rights to argue in response to any objections to approval of the Disclosure Statement, that, among other things, the
Disclosure Statement is not necessary and that no parties-in-interest have standing to object to approval of the
Disclosure Statement. See In re Feldman, 53 B.R. 355, 357-358 (Bankr. S.D.N.Y. 1985) (“a disclosure statement is
required only for the purpose of soliciting an acceptance or rejection of the plan …Thus, the adequacy of the content
of the disclosure statement need not be viewed from the point of view of [the unimpaired classes].”); In re Union
County Wholesale Tobacco & Candy Co., 8 B.R. 442, 443 (Bankr. D.N.J. 1981) (when acceptances of a plan of
reorganization are not required and not solicited, a disclosure statement is not required); In re Bel Air Associates, 4
B.R. 168, 175 (Bankr. W.D. Okla. 1980) (non-submission of a disclosure statement only operates to prevent
solicitation of acceptances of a plan of reorganization) (dictum).


                                                          9
             Case 19-10432-CSS          Doc 11     Filed 03/05/19     Page 10 of 36



 H.R. REP. NO.95-595, at 409 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 6365. See also

Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1988) (observing

that “adequate information will be determined by the facts and circumstances of each case”);

Tex. Extrusion Corp. v. Lockheed Corp. (In re Tex. Extrusion Corp.), 844 F.2d 1142, 1157 (5th

Cir. 1988) (opining that what constitutes adequate information is “subjective,” “made on a case

by case basis,” and “largely in the discretion of the bankruptcy court”).

       17.     The Disclosure Statement is extensive and comprehensive.                 It contains

descriptions of, among other things: (i) the Plan; (ii) the operation of the Debtor’s business; (iii)

key events leading to the commencement of the chapter 11 case; and (iv) risk factors regarding

the Debtor and the Plan.

       18.     Based on the foregoing, the Debtor will request at the Combined Hearing that the

Court approve the Disclosure Statement as meeting the requirements for “adequate information”

under section 1125(a) of the Bankruptcy Code.

III.   Waiver of Solicitation

       19.     The Plan provides that all Classes of Claims against, or Interests in, the Debtor are

presumed to accept the Plan. Pursuant to section 1126(f) of the Bankruptcy Code, each holder of

a claim or interest in an unimpaired class is “conclusively presumed to have accepted the plan,

and solicitation of acceptances with respect to such class . . . is not required.” 11 U.S.C. §

1126(f). Accordingly, Holders of Claims and Interests in each of the Unimpaired Classes are

conclusively presumed to accept the Plan and do not need to be solicited.

       20.     The Debtor is requesting a waiver of the requirement that they mail copies of the

Plan and Disclosure Statement to creditors and parties-in-interest. See Fed. R. Bankr. P. 3017(d)

(requiring transmission of court-approved disclosure statement to, inter alia, classes of




                                                 10
               Case 19-10432-CSS             Doc 11      Filed 03/05/19       Page 11 of 36



unimpaired creditors and equity security holders). As no Holders of Claims or Interests are

impaired under the terms of the Plan, it would be a significant and unnecessary administrative

burden on the Debtor to transmit the Disclosure Statement and Plan to such Holders of Claims

Interests.

        21.      In lieu of furnishing each of the Holders with a copy of the Plan and Disclosure

Statement, the Debtor proposes to send to such Holders the Combined Notice, which sets forth,

among other things, a summary of the Plan and the treatment of such Holders’ Claims or

Interests, as well as the manner in which a copy of the Plan and the Disclosure Statement may be

obtained. In addition, the Debtor has made the Disclosure Statement and the Plan available at no

cost on the website of the Debtor’s noticing agent, Bankruptcy Management Solutions d/b/a

Stretto (the “Noticing Agent”)4 at cases.stretto.com/dieselUSA.

        22.      The Notice Procedures proposed to be undertaken by the Debtor and described

herein with respect to the Holders of Claims and Interests comply with the Bankruptcy Code and

should be approved. Accordingly, the Debtor respectfully requests that the Court approve the

Notice Procedures.

IV.     Confirmation of the Plan

        23.      The Debtor believes that the Plan satisfies all of the requirements for confirmation

under the Bankruptcy Code. As noted above, the Debtor has requested that the Court schedule the

Combined Hearing, at which time the Debtor will seek confirmation of the Plan. Before the

Combined Hearing, the Debtor will file a brief in support of confirmation that, among other

things, (i) demonstrates that the Plan satisfies the requirements for plan confirmation set forth in

section 1129 of the Bankruptcy Code and (ii) responds to objections to confirmation, if any.

4
 Contemporaneously herewith, the Debtor has also filed the Application of Debtor Pursuant to 11 U.S.C. § 105(a),
28 U.S.C. § 156(c), and Local Rule 2002-1(f) for an Order Appointing Bankruptcy Management Solutions d/b/a/
Stretto at Noticing Agent for the Debtor Effective Nunc Pro Tunc to the Petition Date.


                                                      11
             Case 19-10432-CSS          Doc 11     Filed 03/05/19     Page 12 of 36



V.     Deadline and Procedures for Objections
       to the Disclosure Statement and Confirmation of the Plan

       24.     Bankruptcy Rule 3017(a) authorizes the Court to fix a time for filing objections

to the adequacy of a disclosure statement and Bankruptcy Rule 3020(b)(1) authorizes the Court

to fix a time for filing objections to a plan of reorganization. Further, Bankruptcy Rule 2002(b)

requires at least twenty-eight (28) days’ notice be given by mail to all creditors of the time fixed

for filing objections to approval of a disclosure statement and confirmation of a plan of

reorganization. As set forth above, the Debtor’s proposed time satisfies the notice requirements

set forth in the Bankruptcy Rules.

       25.     Accordingly, the Debtor requests that the Court set April 4, 2019, at 4:00 p.m.

(ET), as the Objection Deadline for filing objections to the adequacy of the Disclosure

Statement or confirmation of the Plan (including, to the extent applicable, any objections to the

Executory Contract Procedures as further discussed below). The proposed Objection Deadline

provides creditors and interest holders with sufficient notice of the deadline for filing objections

to the Disclosure Statement and Plan, while affording the Debtor and any parties-in-interest time

to file a responsive brief and resolve consensually as many of those objections as possible.

       26.     The Debtor further requests that the Court direct that any responses or objections

to the adequacy of the Disclosure Statement or confirmation of the Plan must: (i) be in writing;

(ii) conform to the applicable Bankruptcy Rules and the Local Rules; (iii) set forth the name of

the objecting party, the amount and nature of such party’s claim or interest, the basis for the

objection, and the specific grounds thereof; and (iv) be filed with the Court, together with proof

of service. In addition to being filed with the Court, any such responses or objections must be

served on the following parties (collectively, the “Notice Parties”) so as to be received by the

Objection Deadline: (a) proposed co-counsel to the Debtor, (i) Arent Fox LLP, 1301 Avenue of



                                                 12
             Case 19-10432-CSS         Doc 11     Filed 03/05/19    Page 13 of 36




the Americas, Floor 42, New York, New York 10019 (Attn: George P. Angelich, Esq.

(george.angelich@arentfox.com), David J. Mayo, Esq. (david.mayo@arentfox.com), and Phillip

Khezri, Esq. (phillip.khezri@arentfox.com) and (ii) Young Conaway Stargatt & Taylor, LLP,

Rodney Square, 1000 North King Street, Wilmington, Delaware, 19801, Attn: Pauline K.

Morgan, Esq. (pmorgan@ycst.com), Kenneth J. Enos, Esq. (kenos@ycst.com), and Travis G.

Buchanan, Esq. (tbuchanan@ycst.com); (b) the Debtor’s Chief Restructuring Officer, Mark G.

Samson, Getzler Henrich & Associates LLC, 295 Madison Avenue, New York, NY 10017,

Attn: Mark G. Samson (msamson@geltzlerhenrich.com); (c) the U.S. Trustee, 844 King Street,

Suite 2207, Lockbox 35, Wilmington, Delaware, 19801, Attn: Linda J. Casey, Esq.

(Linda.Casey@usdoj.gov); and (d) to the extent not listed herein, those parties requesting notice

pursuant to Bankruptcy Rule 2002.

VI.    Approval of Form and Manner of Notice of the Commencement
       of the Chapter 11 Case, the Combined Hearing, and the Objection Deadline

       27.     The Debtor proposes to mail (or cause to be mailed) on the day of the entry of the

Proposed Order or as soon as reasonably practicable thereafter, to all known Holders of Claims

against, or Interests in, the Debtor the Combined Notice, substantially in the form annexed as

Exhibit 1 to the Proposed Order, setting forth, among other things, (i) the notice of

commencement of the Chapter 11 Case, (ii) the date, time, and place of the Combined Hearing,

(iii) instructions for obtaining copies of the Disclosure Statement and Plan, and (iv) the

Objection Deadline and procedures for filing objections to the adequacy of the Disclosure

Statement and/or confirmation of the Plan.

       28.     Bankruptcy Rule 2002(f)(1) provides that notice of “the order for relief” shall be

sent by mail to all creditors. Bankruptcy Rule 2002(d) similarly provides that, unless otherwise




                                                13
              Case 19-10432-CSS         Doc 11     Filed 03/05/19     Page 14 of 36




ordered by the court, notice of the “order for relief” shall be given to all of the Debtor’s equity

security holders.

       29.     To provide another layer of notice to parties-in-interest in this chapter 11 case, the

Debtor will post to the Noticing Agent’s website various chapter 11 documents, including the

following: (i) the Plan; (ii) the Disclosure Statement; (iii) this Motion and any orders entered in

connection with this Motion; and (iv) the Combined Notice.

       30.     The proposed service of the Combined Notice will provide sufficient notice to all

parties-in-interest in the chapter 11 case of the commencement of such case, the date, time, and

place of the Combined Hearing, and the procedures for objecting to the adequacy of the

Disclosure Statement or the confirmation of the Plan.

       31.     Accordingly, the Debtor respectfully requests that this Court approve the form

and manner of service of the Combined Notice as annexed to the Proposed Order as Exhibit 1.

VII.   Procedures in Respect of the Assumption
       of Executory Contracts or Unexpired Leases Pursuant to the Plan

       32.     The Plan provides that, except as otherwise provided in the Plan, each Executory

Contract and Unexpired Lease shall be deemed assumed pursuant to sections 365 and 1123 of

the Bankruptcy Code as of the Effective Date, unless any such Executory Contract or Unexpired

Lease: (1) is identified on the Schedule of Rejected Executory Contracts and Unexpired Leases;

(2) was assumed or rejected previously by the Debtor; (3) expired or terminated pursuant to its

own terms before the Effective Date; (4) is the subject of a motion to reject pending on the

Confirmation Date; or (5) is the subject of a motion to reject an Executory Contract or Unexpired

Lease pursuant to which the requested effective date of such rejection is after the Effective Date.

       33.     The Debtor requests Court-approval of the following Executory Contract

Procedures:


                                                 14
Case 19-10432-CSS        Doc 11     Filed 03/05/19    Page 15 of 36



 a. Any counterparty to an Executory Contract or Unexpired Lease that objects to
    the assumption of such Executory Contract or Unexpired Lease, or objects to
    the rejection of an Executory Contract or Unexpired Lease identified on the
    Schedule of Rejected Executory Contracts and Unexpired Leases, must file
    an objection thereto that complies with the requirements described in the
    Proposed Order on or before April 4, 2019, at 4:00 p.m. (Prevailing Eastern
    Time) (the “Assumption or Rejection Objection Deadline”). The Debtor also
    requests that the Court direct that any responses or objections to the
    assumption or rejection of Executory Contracts and Unexpired Leases:

         i. be in writing;

        ii. conform to the applicable Bankruptcy Rules and the Local Rules;

       iii. set forth the name of the objecting party, the basis for the objection,
            and the specific grounds therefor;

       iv. be filed with the Court, together with a proof of service, on or before
           the Executory Contract Objection Deadline; and

        v. be served on the Notice Parties.

 b. Any counterparty to an Executory Contract or Unexpired Lease that fails to
    object timely to the proposed assumption will be deemed to have assented and
    will be deemed to have forever released and waived any objection to the
    proposed assumption other than with respect to any alleged Cure amount.
    Any monetary defaults under each Executory Contract and Unexpired Lease
    to be assumed pursuant to the Plan shall be satisfied, pursuant to section
    365(b)(1) of the Bankruptcy Code, by payment of the default amount in Cash
    on the Effective Date or in the ordinary course of business, subject to the
    limitation described below, or on such other terms as the parties to such
    Executory Contracts or Unexpired Leases may otherwise agree. In the event
    of a dispute regarding (1) the amount of any payments to cure such a default,
    (2) the ability of the Reorganized Debtor or any assignee to provide “adequate
    assurance of future performance” (within the meaning of section 365 of the
    Bankruptcy Code) under the Executory Contract or Unexpired Lease to be
    assumed, or (3) any other matter pertaining to assumption, the Bankruptcy
    Court shall hear such dispute prior to the assumption becoming effective. The
    cure payments required by section 365(b)(1) of the Bankruptcy Code shall be
    made following the entry of a Final Order or orders resolving the dispute and
    approving the assumption and shall not prevent or delay implementation of
    the Plan or the occurrence of the Effective Date.

 c. Finally, the Debtor requests that the Court authorize the Debtor to file replies
    to any timely-filed objections or responses at any time prior to the Combined
    Hearing.




                                  15
                Case 19-10432-CSS       Doc 11    Filed 03/05/19    Page 16 of 36




          34.    The Debtor respectfully submits that the Executory Contract Procedures are

appropriate under the circumstances. Pursuant to the Executory Contract Procedures, the

Debtor’s Noticing Agent will serve the Combined Notice (as defined below) on all known

counterparties to Executory Contracts and Unexpired Leases on the day of entry of the Proposed

Order (or as soon as reasonably possible), and the Combined Notice will alert Counterparties to

Executory Contracts and Unexpired Leases that all such contracts and leases, other than those

specifically rejected under the Plan, will be assumed under the Plan, and that Counterparties to

Executory Contracts or Unexpired Leases preserve all rights and remedies such parties have or

had under applicable non-bankruptcy law with respect to cure amounts. Executory Contracts and

Unexpired Leases that the Debtor proposes to reject will be identified in the Plan Supplement or

a separate filing with the Court at least fourteen (14) days before the Combined Hearing, and will

be served upon counter-parties to those Executory Contracts and Unexpired Leases scheduled to

be rejected in the Plan Supplement. The process is designed to facilitate a prompt and efficient

completion of the restructuring while also affording counterparties adequate time to voice any

concerns regarding the assumption (or rejection) of their Executory Contracts and Unexpired

Leases.

VIII.     Extension of the Creditors’ Meeting and the Filing of a SOFA and Schedules

          35.    The Debtor also submits that the circumstances of the chapter 11 case merits an

extension, and ultimate waiver, of the requirements that (a) the U.S. Trustee convene the

Creditors’ Meeting and (b) the Debtor file a SOFA and Schedules. This relief is appropriate

under the circumstances because the Debtor anticipates the near-term confirmation of the Plan

and subsequent emergence from chapter 11.




                                                 16
              Case 19-10432-CSS        Doc 11     Filed 03/05/19    Page 17 of 36




        36.    While section 341 of the Bankruptcy Code requires the U.S. Trustee to convene

and preside at a meeting of creditors, it also allows a court to excuse the requirement of a

meeting of creditors or equity holders if a debtor has filed a plan on the petition date and

solicited acceptances of a plan prior to the commencement of a chapter 11 case. Specifically,

section 341(e) of the Bankruptcy Code provides that:

                       Notwithstanding subsections (a) and (b), the court, on the
                       request of a party in interest and after notice and a
                       hearing, for cause may order that the United States trustee
                       not convene a meeting of creditors or equity security
                       holders if the debtor has filed a plan as to which the
                       debtor solicited acceptances prior to the commencement
                       of the case.

11 U.S.C. § 341(e). Here, the Debtor has no voting classes, so prepetition solicitation would have

served no purpose. The Debtor asserts that section 341(e) should apply to the Plan, pursuant to

which all creditors are unimpaired.


        37.    The Debtor filed the Plan contemporaneously with this Motion on the Petition

Date.

        38.    Cause exists to grant an extension of the Creditors’ Meeting now as set forth

herein because holders of all or substantially all General Unsecured Claims will be paid in the

ordinary course pursuant to other “first day” relief sought by the Debtor. The Debtor thus

respectfully submits that creditors are not prejudiced by the lack of a Creditors’ Meeting. For

these reasons, the Debtor submits that sufficient “cause” exists to grant an extension of the

requirement of a Creditors’ Meeting at the present time, with such extension to become a

permanent waiver assuming the Plan is confirmed by an order of the Court within 90 (ninety)

days of the Petition Date (the “Waiver Deadline”).




                                                17
             Case 19-10432-CSS          Doc 11     Filed 03/05/19     Page 18 of 36




       39.     The Debtor also requests that the time for filing its SOFA and Schedules be

extended until the Waiver Deadline and to be excused in the event the Plan is confirmed. Under

the terms of the Plan, all classes of Claims are Unimpaired. Consequently, the Debtor does not

plan to establish a bar date in the chapter 11 case, except with respect to Claims arising from

rejection damages. Accordingly, the SOFA and Schedules would not serve their traditional

purpose in this chapter 11 case.

       40.     As a matter of course, the Debtor is already entitled to an extension to twenty-

eight (28) days from the Petition Date because the Debtor’s Noticing Agent is maintaining the

creditor list as of the Petition Date, and the Debtor has over 200 creditors. Del. Bankr. L.R.

2002-1(f). The Court is authorized to grant the Debtor a further extension “for cause” pursuant

to Bankruptcy Rule 1007(c) and Local Rule 1007-1(b). Sufficient cause exists here because

requiring the Debtor to file Schedules in the first twenty-eight (28) days of this chapter 11 case

would divert management’s time and attention from ensuring a smooth transition into chapter 11

and the confirmation process. The SOFA and Schedules, even if filed on the current deadline,

would be of no real benefit to most parties-in-interest in the chapter 11 case, as nearly all classes

will be retaining their rights and remedies that existed prior to the commencement of this chapter

11 case, but would require a substantial expenditure of time and resources by the Debtor to

prepare and file.

       41.     Therefore, the Court should only require the Debtor to file a SOFA and

Schedules if the Plan is not confirmed within Waiver Deadline. The Debtor reserves the right to

supplement this Motion and request that any relief granted be without prejudice to the Debtor’s

ability to seek further extension or modification of the requirements to file Schedules and a

SOFA and for the U.S. Trustee to convene the Creditors’ Meeting. In this regard, the Debtor



                                                 18
                 Case 19-10432-CSS       Doc 11     Filed 03/05/19    Page 19 of 36




requests that the Court authorize the Debtor to further extend the deadline to file Schedules and

SOFA and convene a Creditors’ Meeting without filing a supplemental motion so long as they

have procured advance consent from the U.S. Trustee.

          THE REQUIREMENTS OF BANKRUPTCY RULE 6003 ARE SATISFIED

          42.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days

after the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable

harm.” As set forth in this Motion, the Debtor believes an immediate and orderly transition into

chapter 11 is critical to the viability of its operations and that any delay in granting the relief

requested could hinder the Debtor’s operations and cause irreparable harm. Furthermore, the

failure to receive the requested relief during the first 21 days of this chapter 11 case could

severely disrupt the Debtor’s operations at this critical juncture and imperil the Debtor’s

restructuring.     Accordingly, the Debtor submits that it has satisfied the “immediate and

irreparable harm” standard of Bankruptcy Rule 6003 to support granting the relief requested

herein.

                   WAIVER OF BANKRUPTCY RULE 6004(a) AND 6004(h)

          43.     To implement the foregoing successfully, the Debtor requests that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

and that the Debtor has established cause to exclude such relief from the 14-day stay period

under Bankruptcy Rule 6004(h).

                                              NOTICE

          44.     The Debtor will provide notice of this Motion to: (i) the Office of the United

States Trustee for the District of Delaware, (ii) the Debtor’s 20 largest unsecured creditors; (iii)

the Internal Revenue Service; (iv) the Office of the United States Attorney for the District of



                                                  19
               Case 19-10432-CSS        Doc 11    Filed 03/05/19     Page 20 of 36



Delaware; and (v) any party that has requested notice pursuant to Bankruptcy Rule 2002. Notice

of this Motion and any order entered on this Motion will be served as required by Local Rule

9013-1(m). In light of the nature of the relief requested, the Debtor submits that no other or

further notice need be provided.

                                     NO PRIOR REQUEST

         45.    No prior motion for the relief requested herein has been made to this or any other

court.




                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 20
               Case 19-10432-CSS      Doc 11     Filed 03/05/19    Page 21 of 36




       WHEREFORE, the Debtor respectfully requests that the Court grant the relief requested

herein, substantially in the form of Exhibit A, and such other and further relief as is just and

appropriate.

Dated: March 5, 2019
       Wilmington, Delaware
                                             YOUNG CONAWAY STARGATT &
                                             TAYLOR, LLP

                                             By:______/s/ Kenneth J. Enos______________
                                             Pauline K. Morgan (No. 3650)
                                             Kenneth J. Enos (No. 4544)
                                             Travis G. Buchanan (No. 5595)
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Tel: (302) 571-6600
                                             Fax: (302) 571-1253
                                             Email: pmorgan@ycst.com
                                             Email: kenos@ycst.com
                                             Email: tbuchanan@ycst.com

                                             -and-

                                             ARENT FOX LLP
                                             George P. Angelich (pro hac vice pending)
                                             David J. Mayo (pro hac vice pending)
                                             Phillip Khezri (pro hac vice pending)
                                             1301 Avenue of the Americas
                                             Floor 42
                                             New York, NY 10019
                                             Tel: (212) 484-3900
                                             Fax: (212) 484-3990
                                             Email: george.angelich@arentfox.com
                                             Email: david.mayo@arentfox.com
                                             Email: phillip.khezri@arentfox.com

                                             Proposed Co-Counsel for Diesel USA, Inc.
Case 19-10432-CSS   Doc 11   Filed 03/05/19   Page 22 of 36



                      EXHIBIT A
                  Case 19-10432-CSS              Doc 11      Filed 03/05/19        Page 23 of 36



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

DIESEL USA, Inc.,1                                            Case No. 19-10432 ( )

                    Debtor.                                   Ref. No. __


           ORDER (I) SCHEDULING COMBINED HEARING ON ADEQUACY
           OF DISCLOSURE STATEMENT AND CONFIRMATION OF PLAN;
         (II) FIXING DEADLINE TO OBJECT TO DISCLOSURE STATEMENT
            AND PLAN; (III) WAIVING SOLICITATION OF THE PLAN AND
        APPROVING MANNER OF NOTICE OF COMMENCEMENT, COMBINED
       HEARING, AND OBJECTION DEADLINE; (IV) APPROVING NOTICE AND
       OBJECTION PROCEDURES FOR THE ASSUMPTION AND REJECTION OF
    EXECUTORY CONTRACTS AND UNEXPIRED LEASES; (V) CONDITIONALLY (A)
    DIRECTING THE UNITED STATES TRUSTEE NOT TO CONVENE SECTION 341(a)
       MEETING OF CREDITORS AND (B) WAIVING REQUIREMENT OF FILING
        STATEMENTS OF FINANCIAL AFFAIRS AND SCHEDULES OF ASSETS
              AND LIABILITIES; AND (VI) GRANTING RELATED RELIEF

           Upon the motion (the “Motion”)2 of Diesel USA, Inc. in the above-referenced chapter 11

case, as debtor and debtor-in-possession (the “Debtor”), for an order, (a) scheduling the

Combined Hearing, (b) establishing the Objection Deadline, (c) conditionally (i) directing the

U.S. Trustee to not convene the Creditors’ Meeting and (ii) excusing the requirement that the

Debtor file a SOFA and Schedules, and (d) granting related relief, all as more fully set forth in

the Motion; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

Debtor’s notice of the Motion was appropriate under the circumstances and no other notice need

be provided; and this Court having reviewed the Motion and having heard the statements in

support of the relief requested therein at a hearing before this Court; and this Court having

1
  The last four digits of the Debtor’s federal tax identification number are 4308. The Debtor’s principal offices are
located at 220 West 19th Street, New York, New York 10011.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
                 Case 19-10432-CSS      Doc 11       Filed 03/05/19   Page 24 of 36



determined that the legal and factual bases set forth in the Motion and at the hearing establish

just cause for the relief granted herein; and upon all of the proceedings had before this Court; and

after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT

       1.         The Motion is GRANTED as set forth herein.

       2.         The Combined Hearing (at which time this Court will consider, among other

things, the adequacy of the Disclosure Statement and confirmation of the Plan) will be held

before the Honorable [         ], United States Bankruptcy Judge, in Courtroom No. [ ] of the

United States Bankruptcy Court for the District of Delaware, 824 North Market Street, [ ]th

Floor, Wilmington, Delaware 19801, on                         , 2019 at              (ET).      The

Combined Hearing may be continued from time to time by this Court without further notice

other than adjournments announced in open court or in the filing of a notice or hearing agenda in

the chapter 11 case and notice of such adjourned date(s) will be available on the electronic case

filing docket.

       3.         Any responses or objections to the adequacy of the Disclosure Statement or

confirmation of the Plan must: (i) be in writing; (ii) conform to the applicable Bankruptcy Rules

and the Local Rules; (iii) set forth the name of the objecting party, the amount and nature of such

party’s claim or interest, the basis for the objection, and the specific grounds thereof; and (iv) be

filed with this Court, together with proof of service, no later than 4:00 p.m. (ET) on April 4,

2019 (the “Objection Deadline”). Any responses or objections to the assumption or rejection of

Executory Contracts and Unexpired Leases must: (i) be in writing; (ii) conform to the applicable

Bankruptcy Rules and the Local Rules; (iii) set forth the name of the objecting party, the basis

for the objection, and the specific grounds thereof; and (iv) be filed with this Court, together with

a proof of service, no later than 4:00 p.m. (ET) on April 4, 2019 (the “Assumption or Rejection



                                                 2
             Case 19-10432-CSS         Doc 11       Filed 03/05/19   Page 25 of 36



Objection Deadline”). In addition to being filed with this Court, any responses or objections must

be served on the following parties so as to be received by such deadlines: (a) proposed co-

counsel to the Debtor, (i) Arent Fox LLP, 1301 Avenue of the Americas, Floor 42, New York,

New York 10019 (Attn: George P. Angelich, Esq. (george.angelich@arentfox.com), David J.

Mayo, Esq. (david.mayo@arentfox.com), and Phillip Khezri, Esq. (phillip.khezri@arentfox.com)

and (ii) Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street,

Wilmington, Delaware, 19801, Attn: Pauline K. Morgan, Esq. (pmorgan@ycst.com), Kenneth J.

Enos, Esq. (kenos@ycst.com), and Travis G. Buchanan, Esq. (tbuchanan@ycst.com); (b) the

Debtor’s Chief Restructuring Officer, Mark G. Samson, Getzler Henrich & Associates LLC, 295

Madison      Avenue,      New      York,     NY       10017,    Attn:     Mark     G.     Samson

(msamson@geltzlerhenrich.com); (c) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35,

Wilmington, Delaware, 19801, Attn: Linda J. Casey, Esq. (Linda.Casey@usdoj.gov); and (d) to

the extent not listed herein, those parties requesting notice pursuant to Bankruptcy Rule 2002.

       4.      Any objections not timely filed and served in the manner set forth in this

Order may, in this Court’s discretion, not be considered and may be overruled.

       5.      The Debtor may file a reply brief in response to any responses or objections to the

adequacy of the Disclosure Statement or confirmation of the Plan by April 9, 2019. The Debtor

may file reply briefs in response to any responses or objections to the assumption or rejection of

Executory Contracts and Unexpired Leases by April 9, 2019.

       6.      The Proposed Confirmation Schedule, as set forth below, is hereby approved in its

entirety, and this Court hereby finds the Proposed Confirmation Schedule is consistent with the

applicable provisions of the Bankruptcy Code and the Bankruptcy Rules.




                                                3
             Case 19-10432-CSS          Doc 11          Filed 03/05/19   Page 26 of 36




                        Event                                            Date/Deadline
 Petition Date                                           March 5, 2019
 Plan Supplement Filing Deadline                         March 28, 2019
 Plan/Disclosure Statement Objection Deadline            April 4, 2019, at 4:00 p.m.
                                                         (Prevailing Eastern Time)
 Assumption or Rejection Objection Deadline              April 4, 2019, at 4:00 p.m.
                                                         (Prevailing Eastern Time)
 Plan/Disclosure Statement Reply Deadline
 (including, to the extent applicable, replies to
 any Executory Contract Procedures objections)
                                                          April 9, 2019 at 4:00 p.m. (Prevailing Eastern
 Deadline to file proposed confirmation order
                                                                              Time)

 Deadline to file brief in support of
 confirmation
 Second Day Hearing and                                  April 11, 2019 at __:00
 Combined Hearing                                        (Prevailing Eastern Time)

        7.     The Debtor is authorized to combine the notice of the Combined Hearing and the

Objection Deadline (and related procedures) with the notice of commencement of the chapter 11

case.

        8.     Notice of the Combined Hearing as proposed in the Motion and the form of

Combined Notice, substantially the form attached hereto as Exhibit 1, shall be deemed good and

sufficient notice of the Combined Hearing and all pleading in connection thereto, including,

without limitation, the Plan, the Disclosure Statement, and the Plan Supplement, and no further

notice need be given, except to the extent set forth in this Order. The Debtor shall cause the

Noticing Agent to mail a copy of the Combined Notice to the parties set forth in the Motion

within one (1) business day of the entry of this Order or as soon as reasonably possible. The

notice procedures set forth in this paragraph 8 constitute good and sufficient notice of the

commencement of the chapter 11 case, the Combined Hearing, the Objection Deadline, and

procedures for objecting to the adequacy of the Disclosure Statement and to confirmation of the

Plan.


                                                    4
             Case 19-10432-CSS         Doc 11       Filed 03/05/19   Page 27 of 36



       9.      The Debtor is authorized to mail the Combined Notice to the Non-Voting

Holders, in accordance with the terms of this Order, in lieu of sending such Non-Voting Holders

a copy of the Plan or the Disclosure Statement and, except to the extent necessary to comply with

Local Rule 3017-1(c), the requirements under the Bankruptcy Rules or the Local Rules,

including Bankruptcy Rule 3017(d), to transmit a copy of the Plan and the Disclosure Statement

to Non-Voting Holders are hereby waived with respect to such Non-Voting Holders.

       12.     The Executory Contract Procedures are approved.

       13.     The U.S. Trustee shall not be required to convene a meeting of creditors pursuant

to section 341(a) of the Bankruptcy Code if the Plan is confirmed prior to the Waiver Deadline.

       14.     Cause exists to extend the time by which the Debtor must file a SOFA and

Schedules until the Waiver Deadline, without prejudice to the Debtor’s rights to request further

extensions thereof; provided, however, that the requirement that the Debtor file a SOFA and

Schedules shall be permanently excused effective upon the date of confirmation of the Plan.

       15.     Notwithstanding any provision in the Bankruptcy Rules to the contrary, (i) the

terms of this Order shall be immediately effective and enforceable upon its entry, (ii) the Debtor

is not subject to any stay in the implementation, enforcement or realization of relief granted in

this Order, and (iii) the Debtor may, in its discretion and without further delay, take any action

and perform any act authorized under this Order.

       16.     The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

       17.     Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are

satisfied by such notice.




                                                5
             Case 19-10432-CSS         Doc 11       Filed 03/05/19   Page 28 of 36



       18.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       19.    The Debtor is authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       20.    The Bankruptcy Court retains exclusive jurisdiction with respect to all matters

arising from or related to the implementation, interpretation, and enforcement of this Order.




                                                6
Case 19-10432-CSS   Doc 11   Filed 03/05/19   Page 29 of 36



                      EXHIBIT 1
                  Case 19-10432-CSS              Doc 11       Filed 03/05/19        Page 30 of 36



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

DIESEL USA, Inc.,1                                              Case No. 19-10432 ( )

                    Debtor.



THE DEBTOR INTENDS TO REQUEST THAT THE BANKRUPTCY COURT
SCHEDULE A HEARING TO APPROVE THE DISCLOSURE STATEMENT AND
CONFIRM THE ASSOCIATED PLAN NO LATER THAN APRIL 11, 2019, AND TO
ESTABLISH APRIL 4, 2019 AS THE DATE BY WHICH OBJECTIONS, IF ANY, TO
THE DISCLOSURE STATEMENT AND CONFIRMATION OF THE PLAN MUST BE
FILED WITH THE BANKRUPTCY COURT AND SERVED ON THE DEBTOR.


    NOTICE OF (A) COMBINED HEARING TO CONSIDER (I) ADEQUACY OF
DISCLOSURE STATEMENT AND (II) CONFIRMATION OF PLAN, (B) ASSUMPTION
   AND REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES;
(C) OBJECTION DEADLINES; AND (D) COMMENCEMENT OF CHAPTER 11 CASE

1.      On March 4, 2019 (the “Petition Date”), Diesel USA, Inc. (the “Debtor”) filed a
voluntary petition for relief under chapter 11 of title 11 of the United States Code in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

2.      On the Petition Date, the Debtor filed a plan of reorganization (the “Plan”)2 and a
proposed disclosure statement (the “Disclosure Statement”) pursuant to sections 1125 and 1126
of the Bankruptcy Code. The Debtor will not be soliciting votes in connection with confirmation
of the Plan. Copies of the Plan and the Disclosure Statement may be obtained free of charge by
visiting the website maintained by the Debtors’ noticing agent, Bankruptcy Management
Solutions, Inc. d/b/a Stretto (the “Noticing Agent”), at cases.stretto.com/dieselUSA (the “Case
Website”).

3.     On March 5, 2019, the Court held a hearing to consider certain “first day” relief
requested by the Debtor.3

4.         The Court has granted the following timetable in connection with the Combined Hearing:

1
  The last four digits of the Debtor’s federal tax identification number are 4308. The Debtor’s principal offices are
located at 220 West 19th Street, New York, New York 10011.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.
3
 Additional information regarding the First Day Hearing, including the relief sought and granted at such hearing,
may be obtained by visiting the Case Website.
              Case 19-10432-CSS          Doc 11         Filed 03/05/19   Page 31 of 36




                        Event                                            Date/Deadline
 Petition Date                                           March 5, 2019
 Plan Supplement Filing Deadline                         March 28, 2019
 Plan/Disclosure Statement Objection Deadline            April 4, 2019, at 4:00 p.m.
                                                         (Prevailing Eastern Time)
 Assumption or Rejection Objection Deadline              April 4, 2019, at 4:00 p.m.
                                                         (Prevailing Eastern Time)
 Plan/Disclosure Statement Reply Deadline
 (including, to the extent applicable, replies to
 any Executory Contract Procedures objections)
                                                          April 9, 2019 at 4:00 p.m. (Prevailing Eastern
 Deadline to file proposed confirmation order
                                                                              Time)

 Deadline to file brief in support of
 confirmation
 Second Day Hearing and                                  April 11, 2019 at __:00
 Combined Hearing                                        (Prevailing Eastern Time)

I. Hearing to Consider Compliance with Disclosure Requirements, Confirmation of the
   Plan, and Rejection of Executory Contracts and Unexpired Leases

5.      A combined hearing to consider compliance with the Bankruptcy Code’s disclosure
requirements, confirmation of the Plan, the rejection of executory contract and unexpired leases,
and any objections to any of the foregoing, and any other matter that may properly come before
the Court, will be held before the Honorable [       ], United States Bankruptcy Judge, in
Courtroom No. [ ] of the United States Bankruptcy Court, 824 North Market Street, [ ]th Floor,
Wilmington, Delaware 19801, on April 11, 2019 at __.m. (ET) or as soon thereafter as counsel
may be heard (the “Combined Hearing”). The Combined Hearing may be adjourned from time
to time without further notice other than an announcement of the adjourned date or dates at the
Combined Hearing and will be available on the electronic case filing docket and Case Website at
cases.stretto.com/dieselUSA.

6.      Any responses or objections to the Disclosure Statement and/or the Plan must (i) be in
writing; (ii) conform to the applicable Federal Rules of Bankruptcy Procedure (the “Bankruptcy
Rules”) and the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware (the “Local Rules”); (iii) set forth the name of the
objecting party, the basis for the objection, and the specific grounds thereof; and (iv) be filed with
the Court, together with proof of service, no later than 4:00 p.m. (ET) on April 4, 2019. In
addition to being filed with the Court, any responses or objections must be served on the
following parties (collectively, the “Notice Parties”) so as to be received by such deadline:

       (a) proposed co-counsel to the Debtor, (i) Arent Fox LLP, 1301 Avenue of the Americas,
           Floor 42, New York, New York 10019 (Attn: George P. Angelich, Esq.
           (george.angelich@arentfox.com), David J. Mayo, Esq. (david.mayo@arentfox.com),
           and Phillip Khezri, Esq. (phillip.khezri@arentfox.com) and (ii) Young Conaway
           Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,

                                                    2
             Case 19-10432-CSS         Doc 11       Filed 03/05/19   Page 32 of 36



           Delaware, 19801, Attn: Pauline K. Morgan, Esq. (pmorgan@ycst.com), Kenneth J.
           Enos, Esq. (kenos@ycst.com), and Travis G. Buchanan, Esq. (tbuchanan@ycst.com);

       (b) the Debtor’s Chief Restructuring Officer, Mark G. Samson, Getzler Henrich &
           Associates LLC, 295 Madison Avenue, New York, NY 10017, Attn: Mark G.
           Samson (msamson@geltzlerhenrich.com); and

       (c) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware,
           19801, Attn: Linda J. Casey, Esq. (Linda.Casey@usdoj.gov).

UNLESS A RESPONSE OR AN OBJECTION IS TIMELY SERVED AND FILED IN
ACCORDANCE WITH THIS NOTICE, IT MAY NOT BE CONSIDERED BY THE
COURT.

II. Notice to Counterparties to Executory Contracts and Unexpired Leases

7.      You or one of your affiliates may be a counterparty to one or more contracts or leases
that may be an executory contract or unexpired leases with the Debtor. Except as otherwise
provided in the Plan, or in any contract, instrument, re-lease, or other agreement or document
entered into in connection with the Plan, as of the Effective Date, the Debtor shall be deemed to
have assumed each Executory Contract and Unexpired Lease to which it is a party in accordance
with, and subject to, the provisions and requirements of sections 365 and 1123 of the Bankruptcy
Code, unless such Executory Contract or Unexpired Lease: (1) is identified on the Schedule of
Rejected Executory Contracts and Unexpired Leases; (2) was assumed or rejected previously by
the Debtor; (3) expired or terminated pursuant to its own terms before the Effective Date; (4) is
the subject of a motion to reject pending on the Confirmation Date; or (5) is the subject of a
motion to reject an Executory Contract or Unexpired Lease pursuant to which the requested
effective date of such rejection is after the Effective Date.

8.     Subject to entry of a Final Order, as set forth in the Plan and without amending or altering
any prior order of the Court approving the assumption or rejection of any Executory Contracts
and Unexpired Leases, entry of the Confirmation Order by the Court shall constitute approval of
the assumptions and rejections, as applicable, pursuant to sections 365(a) and 1123 of the
Bankruptcy Code. Subject to entry of a final order, each Executory Contract and Unexpired
Lease assumed pursuant to the Plan or by the Court shall revest in and be fully enforceable by
the Reorganized Debtor in accordance with its terms.

9.      The Schedule of Rejected Executory Contracts and Unexpired Leases, if any, will be
filed with the Court, and served on all counter-parties on such schedule, no later than March 28,
2019 as part of the Plan Supplement. Subject to entry of a Final Order, as set forth in the Plan,
entry of the Confirmation Order by the Court shall constitute an order approving such rejections
pursuant to sections 365 and 1123 of the Bankruptcy Code as of the Effective Date or as
otherwise set forth in the Plan Supplement.

10.   Objections to the Assumption or Rejection of Executory Contracts and
Unexpired Leases: If you wish to object to the proposed assumption or rejection of your
Executory Contract or Unexpired Lease (each a “Treatment Objection”), your Treatment


                                                3
             Case 19-10432-CSS         Doc 11       Filed 03/05/19   Page 33 of 36



Objection must: (a) be in writing; (b) conform to the applicable Federal Rules and the Local
Rules; (c) set forth the name of the objecting party, the basis for the objection, and the specific
grounds thereof and (iv) be filed with the Court and served on the Notice Parties so as to be
received by April 4, 2019 at 4:00 p.m. (ET). Any counterparty to an assumed or rejected
Executory Contract or Unexpired Lease that fails to make its Treatment Objection to the
proposed assumption or rejection prior to the Executory Contract Objection Deadline (i) shall be
deemed to have assented to such proposed assumption or rejection and shall be deemed to have
forever released and waived such Treatment Objection and shall be precluded from being heard
at the Confirmation Hearing with respect to such objection; (ii) shall be forever barred from
asserting against any Reorganized Debtor, or its property, any default existing as of the Effective
Date or any counterclaim, defense, setoff or any other interest asserted or assertable against the
Debtor; and (iii) shall be forever barred from imposing or charging against any Reorganized
Debtor any accelerations, increases or any other fees as a result of any assumption or,
assumption or rejection pursuant to the Plan.

11.     Any monetary defaults under each Executory Contract and Unexpired Lease to be
assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy
Code, by payment of the default amount in Cash on the Effective Date or in the ordinary course
of business, subject to the limitation described below, or on such other terms as the parties to
such Executory Contracts or Unexpired Leases may otherwise agree. In the event of a dispute
regarding (1) the amount of any payments to cure such a default, (2) the ability of the
Reorganized Debtor or any assignee to provide “adequate assurance of future performance”
(within the meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption, the
Bankruptcy Court shall hear such dispute prior to the assumption becoming effective. The cure
payments required by section 365(b)(1) of the Bankruptcy Code shall be made following the
entry of a Final Order or orders resolving the dispute and approving the assumption and shall not
prevent or delay implementation of the Plan or the occurrence of the Effective Date.

UNLESS A RESPONSE OR AN OBJECTION IS TIMELY SERVED AND FILED IN
ACCORDANCE WITH THIS NOTICE, IT MAY NOT BE CONSIDERED BY THE
COURT.




                                                4
                  Case 19-10432-CSS            Doc 11         Filed 03/05/19       Page 34 of 36



III. Summary of the Plan4

12.     The following table summarizes, (i) the treatment of Claims and Interests under the Plan,
(ii) which Classes are Impaired by the Plan, (iii) which Classes are entitled to vote on the Plan
and (iv) the estimated recoveries for Holders of Claims and Interests in each Class. The table is
qualified in its entirety by reference to the full text of the Plan. For a more detailed summary of
the terms and provisions of the Plan, see Article IV of the Disclosure Statement.

Class                Proposed Treatment                                                                   Estimated
                                                                                                          Recovery
Class 1 – Other      Except to the extent that a Holder of an Allowed Other Priority Claim agrees to
                                                                                                          100%
Priority Claims      less favorable treatment, in exchange for full and final satisfaction, settlement,
                     release, and discharge of each Allowed Other Priority Claim, each Holder of
(unimpaired;         such Allowed Other Priority Claim shall receive the following at the option of
deemed to accept     the Debtor:
the Plan)
                     A. Payment in full in Cash in the ordinary course of business;
                     B. Reinstatement of such Allowed Other Priority claim; or
                     C. Such other treatment rendering such Allowed Other Priority Claim
                        Unimpaired.

Class 2 – Secured    Except to the extent that a Holder of an Allowed Secured Claim agrees to less
                                                                                                          100%
Claims               favorable treatment, each holder of an Allowed Secured Claim shall receive, in
                     exchange for full and final satisfaction, settlement, release, and discharge of
(unimpaired;         such Claim, the following, at the option of the Debtor:
deemed to accept
                     A. Payment in full in Cash in the ordinary course of business;
the Plan)
                     B. Reinstatement of such Allowed Secured claim; or
                     C. Such other treatment rendering such Allowed Secured Claim Unimpaired.

Class 3 – General
                     Except to the extent that a Holder of an Allowed General Unsecured Claim             100%
Unsecured Claims
                     agrees to less favorable treatment, each Holder of an Allowed General
                     Unsecured Claim shall, in exchange for full and final satisfaction, settlement,
(unimpaired;
                     release, and discharge of such Claim, receive at the sole option of the Debtor
deemed to accept
                     either:
the Plan)
                     A. Reinstatement as of the Effective Date and satisfaction in full in the
                        ordinary course of the Debtor’s or Reorganized Debtor’s business
                        operations in accordance with the terms and conditions of the particular
                        transaction giving rise to such Allowed General Unsecured Claim;
                     B. Payment in Cash in the full amount of its Allowed General Unsecured
                        Claim plus post-petition interest on such Allowed General Unsecured
                        Claim provided by contract or, if no contract exists, at the statutory rate
                        provided by 29 U.S.C. § 1961, from the Effective Date to the date of
                        payment, which payment shall occur on the later of (i) the Effective Date

4
 The statements contained herein are summaries of the provisions contained in the Disclosure Statement and the
Plan and do not purport to be precise or complete statements of all the terms and provisions of the Plan or
documents referred to therein. For a more detailed description of the Plan, please refer to the Disclosure Statement.
Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan.


                                                          5
                Case 19-10432-CSS                 Doc 11         Filed 03/05/19       Page 35 of 36



Class                 Proposed Treatment                                                                     Estimated
                                                                                                             Recovery
                          and (ii) the date due in the ordinary course of business in accordance with
                          the terms and conditions of the particular transaction giving rise to such
                          Allowed General Unsecured Claim; or
                      C. Such other treatment as would render such Claim otherwise Unimpaired
                         pursuant to section 1124 of the Bankruptcy Code.

Class 4 –
                      Except to the extent that a Holder of an Allowed Rejection Damages Claim               100%
Rejection
                      agrees to less favorable treatment, each Holder of an Allowed Rejection
Damages Claims
                      Damages Claim shall, in exchange for full and final satisfaction, settlement,
                      release, and discharge of such Claim, receive payment in Cash in the full
(unimpaired;
                      amount of its Allowed Rejection Damages Claim plus post-petition interest on
deemed to accept
                      such Allowed Rejection Damages Claim provided by contract or, if not
the Plan)
                      specified by the contract, at the statutory rate provided by 29 U.S.C. § 1961,
                      from the [Effective Date] to the date of payment, which payment shall occur on
                      the later of (i) the Effective Date and (ii) thirty (30) days after entry of a Final
                      Order rendering such Claim an Allowed Rejection Damages Claim.

Class 5 – Interests   All holders of Interests shall retain their Interests.                                 100%

(unimpaired;
deemed to accept
the Plan)

IV. NOTICE REGARDING CERTAIN RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS IN THE PLAN

     PLEASE BE ADVISED THAT ARTICLE VII OF THE PLAN CONTAINS CERTAIN
RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS. YOU ARE ADVISED
AND ENCOURAGED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
INCLUDING THE RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS SET
FORTH IN ARTICLE VII OF THE PLAN, AS YOUR RIGHTS MIGHT BE AFFECTED.




                      [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                             6
            Case 19-10432-CSS   Doc 11   Filed 03/05/19   Page 36 of 36




Dated: March __, 2019
       Wilmington, Delaware


                                     YOUNG CONAWAY STARGATT &
                                     TAYLOR, LLP

                                     By:__________________________________
                                     Pauline K. Morgan (No. 3650)
                                     Kenneth J. Enos (No. 4544)
                                     Travis G. Buchanan (No. 5595)
                                     1000 North King Street
                                     Wilmington, Delaware 19801
                                     Tel: (302) 571-6600
                                     Fax: (302) 571-1253
                                     Email: pmorgan@ycst.com
                                     Email: kenos@ycst.com
                                     Email: tbuchanan@ycst.com

                                     -and-

                                     ARENT FOX LLP
                                     George P. Angelich (pro hac vice pending)
                                     David J. Mayo (pro hac vice pending)
                                     Phillip Khezri (pro hac vice pending)
                                     1301 Avenue of the Americas
                                     Floor 42
                                     New York, NY 10019
                                     Tel: (212) 484-3900
                                     Fax: (212) 484-3990
                                     Email: george.angelich@arentfox.com
                                     Email: david.mayo@arentfox.com
                                     Email: phillip.khezri@arentfox.com

                                     Proposed Co-Counsel for Diesel USA, Inc.
